J-A21023-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

V.L.S.                                              IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

S.C.

                            Appellee                      No. 661 EDA 2014


                Appeal from the Order Entered January 30, 2014
               In the Court of Common Pleas of Delaware County
                       Civil Division at No(s): 2009-11738
-------------------------------------------------------------------------------------

V.L.S.                                              IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

S.C.

                            Appellee                      No. 662 EDA 2014


                Appeal from the Order Entered January 30, 2014
               In the Court of Common Pleas of Delaware County
                       Civil Division at No(s): 2011-10287


BEFORE: BOWES, J., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                             FILED SEPTEMBER 24, 2014



Common Pleas of Delaware County entered on January 30, 2014, that
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A21023-14



denied his de novo appeal from the findings of the custody master dated



order dated October 18, 2011. After careful review, we affirm.

       In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court set forth

the factual and procedural history in this case, which the testimonial and

documentary evidence supports.            As such, we adopt it herein.   See Trial

Court Opinion, 3/24/14, at 2-4.

       We summarize the relevant background, as follows.            On June 16,

2011, Mother filed an emergency complaint in custody with respect to the



born in June of 1998.1         At the time, a custody proceeding between the

parties was pending in the Richland County Court of Common Pleas in South

Carolina, where Father then resided, and where the parties, in 2003, had

obtained a divorce decree that incorporated a custody agreement. See Trial

Court Opinion, 3/24/14, at 2. By order dated June 17, 2011, the trial court



the custody master. Id. Following communication between the respective

trial courts regarding subject matter jurisdiction, the Richland County Court




____________________________________________


1
   In its Rule 1925(a) opinion, the trial court erroneously stated that Mother
filed the emergency complaint in custody on June 6, 2011.



                                           -2-
J-A21023-14



of Common Pleas issued an order on August 22, 2011,2 relinquishing

jurisdiction and transferring the matter to the Delaware County Court of

                                               Id. at 3.    The transfer order was

registered in the Delaware County Court of Common Pleas on May 14, 2012.

Id.

aforementioned petition and recommended that a temporary custody order

be entered awarding Mother sole legal and physical custody.                          See

Temporary      Custody     Order,    10/18/11.      The    trial   court   adopted   the



                    Id.

       On February 25, 2013, Father filed a petition to vacate the temporary

custody order. Father alleged that the Delaware County Court of Common

Pleas did not have jurisdiction to hold a hearing on any pleading filed by

Mother prior to the date of the transfer order. See Petition to Vacate, at ¶

11. As such, Father requested that the temporary custody order be vacated.

On April 9, 2

petition. On April 17, 2013, Father requested a hearing de novo. The trial

court held a hearing on January 2, 2014, during which Father represented

himself pro se, and Mother was represented by counsel.                 By order dated


____________________________________________


2
  The order, a copy of which is included in the certified record, is dated
August 22, 2011, and time-stamped August 23, 2011.



                                           -3-
J-A21023-14



January 21, 2014, and entered on January 30, 2014, the trial court denied

          de novo appeal from the findings of the master dated April 9, 2013,



October 18, 2011.          Father filed timely notices of appeal and concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).3

       On appeal, Father presents the following issues for our review:

       A. Whether the Trial Court Erred and Committed an Abuse of
       Discretion When it Entered its Order dated June 17, 2011

       a Petition to Modify Custody When It Lacked Jurisdiction to do so
       Under the UCCJEA and as such, the Resulting October 18, 2011
       Order of Custody was Invalid[?]

       B. Whether the Trial Court Erred and/or Committed an Abuse of
       Discretion when it Found that the August 22, 2011 South
       Carolina Order Transferring Jurisdiction was Effective Prior to the
       Date that it was Registered as a Foreign Custody Order on May
       14, 2012[?]

       C. Whether the Trial Court Erred and/or Committed an Abuse of
       Discretion When it Failed to Find That Mother and Her Counsel
       Committed Fraud Upon The Court When They Failed to Advise
       The Court In Their Emergency Petition For Custody Filed On June
       16, 2011, that South Carolina Was Exercising Continuing and
       Exclusive Jurisdiction of the Custody Matter Under The Uniform




____________________________________________


3
   The record reveals that the underlying custody matter has two separate
docket numbers, which are not duplicative, and that the subject order was
filed under both docket numbers. As such, Father filed notices of appeal
under both docket numbers, which this Court consolidated sua sponte.



                                           -4-
J-A21023-14



      D. Whether the Trial Court Erred and/or Committed an Abuse of
                                            De Novo Appeal of the
      October 18, 2011 Order[?]



      In his first issue, Father argues that the trial court did not have

                                             petition, filed as an emergency

complaint in custody, but deemed by the court as a petition to modify

pursuant to the jurisdictional criteria set forth in the Uniform Child Custody

                                                                        -5482.

Specifically, Father acknowledges that the trial court had temporary

emergency jurisdiction pursuant to the UCCJEA, but he asserts that it did not

have jurisdiction over a petition to modify. See

Father argues that the June 17, 2011 order scheduling the matter as a

petition to modify before the custody master was a nullity, as was the

resulting temporary custody order.     Id. at 16-17.    In his second related

issue, Father argues that the temporary custody order was likewise a nullity



the transfer order was registered in the trial court on May 14, 2012.



as follows:

                      n to exercise or decline jurisdiction is subject to
      an abuse of discretion standard of review and will not be
      disturbed absent an abuse of that discretion.                Under
      Pennsylvania law, an abuse of discretion occurs when the court
      has overridden or misapplied the law, when its judgment is
      manifestly unreasonable, or when there is insufficient evidence

                                     -5-
J-A21023-14




        requires clear and convincing evidence that the trial court
        misapplied the law or failed to follow proper legal procedures.

Wagner v. Wagner, 887 A.2d 282, 285 (Pa. Super. 2005) (citation

omitted).

        Upon careful review, we discern no abuse of discretion by the trial




Therefore, we adopt                   s Rule 1925(a) opinion as dispositive of

                                   See Trial Court Opinion, 3/24/14, at 7-9.



abused its discretion by failing to find that Mother and her counsel

committed fraud upon the court by not including in the emergency complaint

a provision concerning the pending custody action in the Richland County

Court of Common Pleas.        Upon careful review, we discern no abuse of

discretion by the court in failing to find fraud in this regard.   We likewise

adopt                                           as dispositive of the arguments

advanced by Father in support of the third issue raised in this appeal. See

Trial Court Opinion, 3/24/14, at 9-10, 12-13.

        In his final issue, Father argues that the trial court erred and abused

its discretion in failing to provide him with a full and fair hearing de novo on

January 2, 2014.     Specifically, Father asserts he did not receive a proper

hearing de novo because (1) the proceeding was conducted as a colloquy


                                      -6-
J-A21023-14




                                                         of errors complained of on

appeal includes ten paragraphs, only one of which is similar, but not

identical, to the fourth issue in the Statement of Questions Involved in his



       8.    Whether the trial court erred as a matter of law and
                                                                  de
       novo appeal from the [f]indings of [the custody master] dated
       April 9, 2013?

Rule 1925(b) statement, 2/25/14, at ¶ 8. This asserted error is a boilerplate

claim that the court erred in denying his de novo appeal and thereby
                                                     4
                                                         As such, we conclude that

Father has not preserved any claim that the trial court did not provide him

with a full and fair de novo hearing.5           Therefore, Father has waived this

argument on appeal.         See Dietrich v. Dietrich, 923 A.2d 461, 463 (Pa.

Super. 2007) (stating that when an appellant filed a Rule 1925(b)



____________________________________________


4
  In its Rule 1925(a) opinion, the trial court responded to this assertion by
incorporating its discussion of subject matter jurisdiction previously set forth
in its opinion. See Trial Court Opinion, 3/24/14, at 7-9, 13-14.
5
  Even if this claim had been preserved, based upon our review of the
record, we would conclude that the issue is meritless.



                                           -7-
J-A21023-14



statement, any issues not raised in that statement are waived on appeal);

see also Krebs, supra (same). Accordingly, we affirm the order.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2014




                                  -8-
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM
Circulated 09/05/2014 11:36 AM